                         UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF TENNESSEE
                               AT GREENEVILLE



UNITED STATES OF AMERICA                         )
                                                 )
v.                                               )      No. 2:14-CR-070
                                                 )
BRENDA LEE BOLTON                                )


                                       ORDER

       Now before the court is the defendant’s fourth pro se motion [doc. 434] pertaining

to the computation of her sentence. As the court has thrice explained [docs. 380, 412, 421]

in denying the defendant’s three prior motions [docs. 373, 411, 420], “the power to grant

credit for time served lies solely with the Attorney General and the Bureau of Prisons.”

See United States v. Crozier, 259 F.3d 503, 520 (6th Cir. 2001). For that same reason, the

defendant’s fourth pro se motion [doc. 434] is also DENIED.

              IT IS SO ORDERED.

                                                        ENTER:



                                                               s/ Leon Jordan
                                                         United States District Judge
